          Case 1:20-cv-09173-PKC Document 27 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
RENITA LLC,

                                 Plaintiff,                              20-cv-9173 (PKC)

                -against-                                              AMENDED ORDER


107 DIGITAL VENTURES LLC, et ano.,

                                  Defendants.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                Plaintiff seeks leave to conduct expedited discovery. Defendants oppose the

application.

                By December 21, 2020, defendants shall produce the following to plaintiff: (1)

exemplars of all advertising or promotional material used by or on behalf of any defendant from

January 1, 2020 through the date of production that include the accused infringing packaging

and/or trade dress, including use by any advertising, marketing, public relations, social media or

other form of promotional agency, any internet “influencer” or any celebrity endorser; (2)

documents reflecting the dates during which the advertising or promotional materials responsive

to item 1 were used, including the date on which their use was ceased; (3) documents reflecting

sales of product utilizing the accused infringing packaging and/or trade dress from January 1,

2020 through the date of production.

                The Court does not anticipate adjourning the date for production. Plaintiff’s

application (Doc 15) is granted to the extent indicated above and otherwise denied without

prejudice.
        Case 1:20-cv-09173-PKC Document 27 Filed 12/08/20 Page 2 of 2




            SO ORDERED.




Dated: New York, New York
       December 8, 2020




                                    -2-
